      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.680 Page 1 of 50




     Trenton R. Kashima (SBN 291405)
 1
     trk@classactionlaw.com
 2   FINKELSTEIN & KRINSK LLP
 3   550 West C St., Suite 1760
     San Diego, California 92101
 4   Telephone: (619) 238-1333
 5   Facsimile: (619) 238-5425
 6   Kevin J. Stoops (pro hac vice)
     kstoops@sommerspc.com
 7   Jason T. Thompson (pro hac vice)
 8   jjthompson@sommerspc.com
     SOMMERS SCHWARTZ, P.C.
 9   One Towne Square, Suite 1700
     Southfield, Michigan 48076
10   Telephone: (248) 355-0300
11   Facsimile: (248) 436-8453
     Trial Counsel for Plaintiffs and Proposed
12
     Class and Collective Members
13
14                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15
16   MONICA SMITH and ERIKA                      Case No.: 3:18-cv-00780—DMS-KSC
     SIERRA, individually and on behalf of
17   all other similarly situated individuals,   FIRST AMENDED COLLECTIVE
18                    Plaintiff,                 AND CLASS ACTION COMPLAINT
19   v.                                          JURY DEMAND
20   KAISER FOUNDATION
21   HOSPITALS, a California corporation,

22                   Defendant.

23
24         Plaintiffs, Monica Smith and Erika Sierra (“Plaintiffs”), individually and on behalf

25   of all others similarly situated, by and through their attorneys, hereby brings this First

26   Amended Collective and Class Action Complaint against Defendant, Kaiser Foundation

27   Hospitals (“Defendant”), and states as follows:

28
                                               1
                 FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.681 Page 2 of 50




 1                                       INTRODUCTION
 2         1.     This is a collective and class action brought pursuant to 29 U.S.C. § 216(b)
 3   and Fed. R. Civ. P. 23 by Plaintiff, individually and on behalf of all similarly situated
 4   persons employed by Defendant arising from Defendant’s willful violations of the Fair
 5   Labor Standards Act (“FLSA,” or 29 U.S.C. § 201 et seq.); California Labor Code 221,
 6   223, 226, 226.7, 510, 512, 1174, 1194, 1197, 1197.1, 1198, 2802; California Industrial
 7   Welfare Commission Wage Order No. 4; California Business & Professions Code § 17200;
 8   and California Labor Code § 2698 et seq.
 9         2.     Defendant offers call center services to its patients and insured members
10   located in California, Georgia and Hawaii, and employs nurses in the position of
11   “Telemedicine Specialist” and customer service representatives in the positions of
12   “Customer Support Specialists” and “Wellness Specialists” to receive and respond to
13   patient phone calls, among other duties.
14         3.     The U.S. Department of Labor recognizes that call center jobs, like those held
15   by Defendant’s Telemedicine Specialists, Customer Support Specialists and Wellness
16   Specialists, are homogenous; in July 2008, it issued Fact Sheet #64 to alert call center
17   employees to some of the abuses which are prevalent in the industry. See Exhibit D, U.S.
18   Dept. of Labor, Fact Sheet #64.
19         4.     One of those abuses, which is at issue in this case, is the employer’s refusal to
20   pay for work “from the beginning of the first principal activity of the workday to the end
21
     of the last principal activity of the workday.” Id.
22
           5.     More specifically, Fact Sheet #64 condemns an employer’s non-payment of
23
     an employee’s necessary pre-shift activities: “An example of the first principal activity of
24
     the day for agents/specialists/representatives working in call centers includes starting the
25
     computer to download work instructions, computer applications and work-related emails.”
26
27
28
                                                2
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.682 Page 3 of 50




 1   Id. Additionally, the FLSA requires that “[a] daily or weekly record of all hours worked,
 2   including time spent in pre-shift and post-shift job-related activities, must be kept.” Id.
 3         6.      Defendant employs Telemedicine Specialists, Customer Support Specialists
 4   and Wellness Specialists, at a brick-and-mortar facility in San Diego, California.
 5   Additionally, Defendant also employs “Remote” Telemedicine Specialists, Customer
 6   Support Specialists and Wellness Specialists, who work most or all of their hours from
 7   their home residences in California.
 8         7.     Defendant requires its Telemedicine Specialists, Customer Support
 9   Specialists and Wellness Specialists, to work a full-time schedule, plus overtime. However,
10   Defendant does not compensate the Telemedicine Specialists, Customer Support
11   Specialists and Wellness Specialists, for all work performed. Specifically, Defendant fails
12   to pay Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
13
     Nurses for certain work performed “off-the-clock” at the beginning of each shift, during
14
     meal periods, and at the end of each shift. Defendant’s illegal compensation practices and
15
     policies result in Telemedicine Specialists, Customer Support Specialists and Wellness
16
     Specialists, not being paid for all time worked, including overtime.
17
           8.     Whether working remotely or in the brick-and-mortar call centers, Defendant
18
     requires Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
19
     to use multiple computer programs, software programs, and applications in the course of
20
     performing their responsibilities. These programs and applications are an integral,
21
     indispensable, and important part of the Telemedicine Specialists, Customer Support
22
     Specialists and Wellness Specialists, work as they cannot perform their jobs effectively
23
     without them.
24
           9.     Whether working remotely or in the brick-and-mortar call centers,
25
     Defendant’s Telemedicine Specialists, Customer Support Specialists and Wellness
26
27
28
                                                3
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.683 Page 4 of 50




 1   Specialists, perform the same basic job duties and are required to use the same or similar
 2   computer programs, software programs, applications, and phone systems.
 3         10.    Pursuant to Defendant’s illegal compensation practices and policies,
 4   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, are
 5   required to: 1) start-up and log-into computers, programs and applications, before each
 6   shift and prior to clocking into Defendant’s timekeeping system; 2) perform computer,
 7   program and application shutdown and log-in tasks off-the-clock during their
 8   uncompensated meal periods; and 3) shut-down and log-out of computers, programs and
 9   applications, subsequent to each shift and after clocking out of Defendant’s timekeeping
10   system. Additionally, Defendant fails to pay Telemedicine Specialists, Customer Support
11   Specialists and Wellness Specialists, for time spent prior to each shift locating equipment
12   (including chairs) and subsequent to each shift shredding and disposing of patient notes.
13
           11.    Finally, Defendant engages in multiple other legal violations related to its
14
     employment of Telemedicine Specialists, Customer Support Specialists and Wellness
15
     Specialists, including, but not limited to:
16
                  a. Failing to pay Telemedicine Specialists, Customer Support Specialists and
17
                     Wellness Specialists, for time spent driving to Defendant’s brick-and-
18                   mortar locations on days that they experience technical issues with
                     Defendant’s computers, programs and applications.
19
20                b. Failing to pay Telemedicine Specialists, Customer Support Specialists, and
21
                     Wellness Specialists, for all time worked during periods when they
                     experience technical disconnection issues.
22
23                c. Failing to pay Telemedicine Specialists, Customer Support Specialists and
                     Wellness Specialists, for time worked in connection with reviewing their
24                   hours and punches on Defendant’s timekeeping system.
25
                  d. Failing to pay Telemedicine Specialists, Customer Support Specialists and
26                   Wellness Specialists, for time spent traveling to mandatory training and
27
28
                                                4
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.684 Page 5 of 50




                     staff meetings, and for time spent traveling to pick up necessary equipment
 1
                     including VPN tokens.
 2
 3                e. Failing to reimburse Telemedicine Specialists, Customer Support
                     Specialists and Wellness Specialists, for necessary business expenditures
 4                   incurred in the execution of their duties under Defendant’s employ.
 5         12.     The individuals Plaintiffs seeks to represent in this action are current and
 6   former Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
 7   who are similarly situated to themselves in terms of having been subjected to Defendant’s
 8   violations of federal and state law.
 9         13.    Defendant knew or could have easily determined how long it takes for
10   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, to
11   complete the above described off-the-clock work, and Defendant could have properly
12   compensated Plaintiffs and the putative Class for this work, but did not.
13         14.    Plaintiffs seek a declaration that their rights, and the rights of the putative
14   Class, were violated, an award of unpaid wages (including overtime), an award of
15   liquidated damages, injunctive and declaratory relief, attendant penalties, and award of
16   attorneys’ fees and costs to make themselves and the putative Class whole for the damages
17   they suffered, and to ensure that they and future workers will not be subjected by Defendant
18   to such illegal conduct in the future.
19                                          JURISDICTION
20         15.    This Court has subject-matter jurisdiction over Plaintiffs’ FLSA claim
21   pursuant to 28 U.S.C. § 1331 because Plaintiffs’ claim raises a federal question under 29
22   U.S.C. § 201, et seq.
23         16.    Additionally, this Court has jurisdiction over Plaintiffs’ FLSA claim pursuant
24   to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be maintained against
25   any employer . . . in any Federal or State court of competent jurisdiction.”
26         17.    Defendant’s annual sales exceed $500,000 and Defendant has more than two
27   employees, so the FLSA applies in this case on an enterprise basis.            Defendant’s
28
                                                5
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.685 Page 6 of 50




 1   employees, including the Plaintiffs in this case, engage in interstate commerce or in the
 2   production of goods for commerce and therefore they are also covered by the FLSA on an
 3   individual basis.
 4         18.    This Court has original jurisdiction over Plaintiffs’ state law class claims
 5   pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d). The aggregate
 6   claims of the individual Class members exceed the sum value of $5,000,000 exclusive of
 7   interest and costs, there are believed to be in excess of 100 Class members, and this is a
 8   case in which at least some members of the proposed classes have a different citizenship
 9   from Defendant.
10         19.    The court has supplemental jurisdiction over Plaintiffs’ state law claims
11   pursuant to 28 U.S.C. §1367 because the state law claims and the federal claim are so
12   closely related that they form part of the same case or controversy under Article III of the
13   United States Constitution.
14         20.    The court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
15   §§ 2201 and 2202.
16         21.    The court has personal jurisdiction over Defendant because Defendant is
17   domiciled in the state of California, conducts business within the state of California,
18   employs individuals within the state of California, and is registered with the California
19   Department of the Secretary of State.
20                                             VENUE
21         22.    Venue is proper in the Southern District of California because a substantial
22   portion of the events forming the basis of this suit (including implementation of the illegal
23   pay practices alleged in this litigation) occurred in the Southern District of California.
24                                            PARTIES
25         23.    Plaintiff, Monica Smith, is a resident of Temecula, California. She has been
26   employed by Defendant (and its predecessor entity) as a Telemedicine Specialist since May
27
28
                                                6
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.686 Page 7 of 50




 1   2012, and signed a consent form to join this collective action lawsuit, which is attached
 2   hereto as Exhibit A.
 3         24.    Plaintiff, Erika Sierra, is a resident of National City, California. She has been
 4   employed by Defendant as a Customer Support Specialist since September of 2004 and
 5   signed a consent form to join this collective action lawsuit, which is attached hereto as
 6   Exhibit B.
 7         25.    Additional individuals were or are employed by Defendant as Telemedicine
 8   Specialists, Customer Support Specialists and Wellness Specialists, during the past four
 9   years and their consent forms will also be filed in this case.
10         26.    Defendant, Kaiser Foundation Hospitals, is a California corporation
11   headquartered in Oakland, California. Defendant is licensed to do business in the State of
12   California, has its principal place of business at One Kaiser Plaza, Oakland, California
13   94612, and its registered agent for service of process in California is Corporation Service

14   Company d/b/a CSC – Lawyers Incorporating Service.

15
           27.    Upon information and belief, Defendant has employed over three (300)

16
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, over the
     last four years.
17
           28.    Plaintiff is informed and believes, and alleges thereon, that Defendant is
18
     responsible for the circumstances alleged herein, and proximately caused Plaintiff and
19
     similarly situated Telemedicine Specialists, Customer Support Specialists and Wellness
20
     Specialists, to be subject to the fraudulent, unlawful, unfair, and deceptive acts and
21
     practices complained of herein.
22
           29.    At all times herein mentioned, Defendant approved of, condoned, and/or
23
     otherwise ratified each and every one of the acts or omissions complained of herein.
24
           30.    At all times herein mentioned, Defendant’s acts and omissions proximately
25
     caused the complaints, injuries, and damages alleged herein.
26
27
28
                                                7
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
         Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.687 Page 8 of 50




 1                                 GENERAL ALLEGATIONS
 2
             31.   Plaintiff, Monica Smith, is currently employed as a Telemedicine Specialist
 3
 4   for Defendant 1 and has worked in that position since May 2012. Plaintiff Smith is

 5   compensated at a base rate of $59.42 per hour with a shift differential and typically works
 6
     approximately 40 or more hours per week (and more than 8 hours per day). Plaintiff
 7
 8   Smith’s typical shift runs from 6:45 a.m. to 3:15 p.m.
 9
             32.   Plaintiff Smith has worked as a Remote Telemedicine Specialist since
10
     October 2012.
11
12           33.   Prior to that time, Plaintiff Smith worked as a Telemedicine Specialist in
13
     Defendant’s brick-and-mortar call center location in San Diego, California.
14
15           34.   From October 2012 through August 1, 2015 Defendant required Plaintiff

16   Smith to work one shift per month at its San Diego, California brick-and-mortar call center
17
     location.
18
19           35.   From August 1, 2015 and through the current date Defendant has required
20
     Plaintiff Smith to travel to its San Diego, California brick-and-mortar call center once
21
     during every six month period to meet with her supervisor.
22
23
24
25   1
      Prior to January 1, 2016 Plaintiffs were employed by Kaiser Permanente On-Call, LLC
26   and their paychecks were issued by that entity. On or about October 23, 2015 Defendant
     dissolved Kaiser Permanente On-Call, LLC and absorbed all of its employees including its
27   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists.
28
                                                 8
                   FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
      Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.688 Page 9 of 50




           36.     Plaintiff, Erika Sierra, is employed as a Customer Support Specialist for
 1
 2   Defendant and has worked since September 7, 2004. Plaintiff Sierra is compensated at a
 3
     base rate of $26.74 per hour, $.55 extra per hour for acting as a Qualified Interpreter of
 4
 5   Spanish, and an additional $.35 per hour for longevity. She typically works approximately
 6   40 or more hours per week (and more than 8 hours per day). Plaintiff Sierra’s typical
 7
     schedule is Monday through Friday from 6:00 a.m. to 2:30 p.m. and she rotates every other
 8
 9   weekend and holidays, in the call center location of San Diego, California.
10
           37.     Plaintiffs, along with Defendant’s other Telemedicine Specialists, Customer
11
     Support Specialists and Wellness Specialists, are responsible for, among other things,
12
13   responding to inbound telephone calls from patients and insureds of Defendant and its
14
     affiliated companies/medical groups who are located in California, Georgia and Hawaii;
15
16   evaluating the patient’s needs; directing access to care; and communicating with
17   physicians.
18
           38.     The U.S. Department of Labor recognizes that call center jobs, like those held
19
20   by Defendant’s TSRs, are homogenous; in July 2008, it issued Fact Sheet #64 to alert call
21
     center employees to some of the abuses which are prevalent in the industry.
22
23
           39.     One of those abuses, which is at issue in this case, is the employer’s refusal to

24   pay for work “from the beginning of the first principal activity of the workday to the end
25
     of the last principal activity of the workday.” Id.
26
27
28
                                                 9
                   FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.689 Page 10 of 50




           40.    More specifically, Fact Sheet #64 condemns an employer’s non-payment of
 1
 2   an employee’s necessary pre-shift activities: “An example of the first principal activity of
 3
     the day for agents/specialists/representatives working in call centers includes starting the
 4
 5   computer to download work instructions, computer applications and work-related emails.”
 6   Id. Additionally, the FLSA requires that “[a] daily or weekly record of all hours worked,
 7
     including time spent in pre-shift and post-shift job-related activities, must be kept.” Id.
 8
 9         41.    Defendant employs Telemedicine Specialists, Customer Support Specialists
10
     and Wellness Specialists, in a brick-and-mortar call center facility located in San Diego,
11
     California. Additionally, Defendant employs “Remote” Telemedicine Specialists,
12
13   Customer Support Specialists and Wellness Specialists, in California who work most or all
14
     of their hours from their home residence.
15
16         42.    Defendant requires its Telemedicine Specialists, Customer Support
17   Specialists and Wellness Specialists, to work a full-time schedule, plus overtime. However,
18
     Defendant does not compensate the Telemedicine Specialists, Customer Support
19
20   Specialists and Wellness Specialists, for all work performed. Specifically, Defendant fails
21
     to pay Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
22
23
     for certain work performed “off-the-clock” at the beginning of each shift, during meal

24   periods, and at the end of each shift. Defendant’s illegal compensation practices and
25
     policies result in Telemedicine Specialists, Customer Support Specialists and Wellness
26
27   Specialists, not being paid for all time worked, including overtime.
28
                                                10
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.690 Page 11 of 50




           43.   Whether working remotely or in the brick-and-mortar call center, Defendant
 1
 2   requires Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
 3
     to use multiple computer programs, software programs, and applications in the course of
 4
 5   performing their responsibilities. These programs and applications are an integral,
 6   indispensable, and important part of the Telemedicine Specialists, Customer Support
 7
     Specialists and Wellness Specialists, work as they cannot perform their jobs effectively
 8
 9   without them.
10
           44.   Whether working remotely or in the brick-and-mortar call center, Defendant’s
11
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, perform
12
13   the same basic job duties and are required to use the same or similar computer programs,
14
     software programs, applications, and phone systems.
15
16         45.   Pursuant to Defendant’s illegal compensation practices and policies,
17   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, are
18
     required to: 1) start-up and log-into computers, programs and applications, before each
19
20   shift and prior to clocking into Defendant’s timekeeping system; 2) perform computer,
21
     program and application shutdown and log-in tasks off-the-clock during their
22
23
     uncompensated meal periods; and 3) shut-down and log-out of computers, programs and

24   applications, subsequent to each shift and after clocking out of Defendant’s timekeeping
25
     system. Additionally, Defendant fails to pay Telemedicine Specialists, Customer Support
26
27
28
                                               11
                 FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.691 Page 12 of 50




     Specialists and Wellness Specialists, for time spent prior to each shift locating equipment
 1
 2   (including chairs) and subsequent to each shift shredding and disposing of patient notes.
 3
           46.    Finally, Defendant engages in multiple other legal violations related to its
 4
 5   employment of Telemedicine Specialists, Customer Support Specialists and Wellness
 6   Specialists, including, but not limited to:
 7
                  a. Failing to pay Remote Telemedicine Specialists, Customer Support
 8
                     Specialists and Wellness Specialists, for time spent driving to Defendant’s
 9                   brick-and-mortar location on days that they experience technical issues
                     with Defendant’s computers, programs and applications.
10
11                b. Failing to pay Telemedicine Specialists, Customer Support Specialists and
                     Wellness Specialists, for all time worked during periods they experience
12
                     technical disconnection issues.
13
14                c. Failing to pay Telemedicine Specialists, Customer Support Specialists and
                     Wellness Specialists, for time worked in connection with reviewing their
15                   hours and punches on Defendant’s timekeeping system.
16
                  d. Failing to pay Telemedicine Specialists, Customer Support Specialists and
17                   Wellness Specialists, for time spent traveling to mandatory training and
18                   staff meetings, and for time spent traveling to pick up necessary equipment
                     including VPN tokens.
19
20                e. Failing to reimburse Telemedicine Specialists, Customer Support
                     Specialists and Wellness Specialists, for necessary business expenditures
21
                     incurred in the execution of their duties under Defendant’s employ.
22
           47.    Since Remote Telemedicine Specialists, Customer Support Specialists and
23
24   Wellness Specialists, commence their workdays by starting up and logging into various
25
     programs and applications, any time they spend driving subsequent to the commencement
26
27
28
                                                12
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.692 Page 13 of 50




     of their workdays to Defendant’s brick-and-mortar location constitutes compensable work
 1
 2   time. 2
 3
               A.    Pre-Shift Off-the-Clock Work
 4
 5             48.   Pursuant to Defendant’s policies, training, and direction, Plaintiff sand all
 6   other Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, are
 7
     required to start up and log into various secure computer programs, software programs, and
 8
 9   applications in order to access information. The pre-shift startup and login process takes
10
     substantial time on a daily basis with said time averaging approximately (10) minutes per
11
     day, or even longer when technical issues arise.
12
13             49.   In August 2017 Defendant implemented certain changes to the computer
14
     systems, hardware and programs utilized by Remote Telemedicine Specialists, Customer
15
16   Support Specialists and Wellness Specialists.
17             50.   Prior to implementation of the August 2017 changes, Defendant’s Remote
18
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, were
19
20   required to undertake the following essential work tasks in chronological order before
21
     clocking in for work each shift:
22
23
     2
24     Under the Portal-to-Portal Act and 29 C.F.R. §§ 785.38, time spent traveling subsequent
     to commencement of an employee’s workday or prior to conclusion of the employee’s
25   workday is considered part of the employee’s principal work activities, and thus, is
26   compensable. Specifically, 29 C.F.R. § 785.38, states as follows: “Time spent by an
     employee in travel as part of his principal activity, such as travel from job site to job site
27   during the workday, must be counted as hours worked....”
28
                                                   13
                     FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.693 Page 14 of 50




 1
                  • First, the Telemedicine Specialists, Customer Support Specialists and
                    Wellness Specialists, were required to turn-on/warm-up their computer.
 2
 3                • Next, the Telemedicine Specialists, Customer Support Specialists and
                    Wellness Specialists, were required to establish a connection to
 4                  Defendant’s virtual private network (“VPN”).
 5
                  • The Telemedicine Specialists, Customer Support Specialists and Wellness
 6                  Specialists, were then required to start-up and log-in to the following
 7                  programs/applications that are utilized during their shifts including, but
                    not limited to: Citrix; Microsoft Outlook (e-mail); Internet Explorer;
 8                  Interaction Client phone system.
 9
                  • Next, the Telemedicine Specialists, Customer Support Specialists and
10                  Wellness Specialists, were required to review e-mails, announcements;
11                  and educational updates.
12                • Finally, the Telemedicine Specialists, Customer Support Specialists and
13                  Wellness Specialists, were required to open and log-in to Defendant’s
                    timekeeping system that was located within the Interaction Client program.
14
15         51.    Subsequent to implementation of the August 2017 changes, Defendant’s
16
     Remote Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
17
18   were required to undertake the following essential work tasks in chronological order before

19   clocking in for work each shift:
20
                  • First, the Telemedicine Specialists, Customer Support Specialists and
21                  Wellness Specialists, must turn-on/warm-up their computer.
22
                  • Next, the Telemedicine Specialists, Customer Support Specialists and
23
                    Wellness Specialists, are required to log-on to CS Domain with NUID#
24                  and password. Thereafter, the following programs are loaded: Skype
25
                    Instant Messenger and NICE ROD.

26                • The Telemedicine Specialists, Customer Support Specialists and Wellness
27                  Specialists, are then required to start-up and log-in to Microsoft Outlook
28
                                                14
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.694 Page 15 of 50




                       (e-mail) and Internet Explorer.
 1
 2                  • Next, the Telemedicine Specialists, Customer Support Specialists and
                      Wellness Specialists, are required to review e-mail, break schedule,
 3
                      announcements, and educational updates.
 4
                    • The Telemedicine Specialists, Customer Support Specialists and Wellness
 5                    Specialists, are then required to load and log-in to Cisco IP Communicator
 6                    and VZB VAD phone.
 7
                    • Finally, the Telemedicine Specialists, Customer Support Specialists and
 8                    Wellness Specialists, are required to open and log-in to Defendant’s
 9
                      timekeeping system that was located within the VZB VAD phone program.

10            52.   Before clocking in when working in Defendant’s brick-and-mortar call center
11
     locations, Plaintiff and each Telemedicine Specialists, Customer Support Specialists and
12
13   Wellness Specialists, must undertake the following essential work tasks in chronological
14   order:
15
                    • First, the Telemedicine Specialists, Customer Support Specialists and
16
                      Wellness Specialists, must locate necessary equipment including chairs.
17
18                  • Next, the Telemedicine Specialists, Customer Support Specialists and
                      Wellness Specialists, must turn-on/warm-up their computer.
19
                    • The Telemedicine Specialists, Customer Support Specialists and Wellness
20
                      Specialists, are then required to start-up and log-in to the following
21                    programs/applications that are utilized during their shifts including, but
22                    not limited to: Citrix; Microsoft Outlook (e-mail); Internet Explorer;
                      Interaction Client phone system.
23
24                  • Next, the Telemedicine Specialists, Customer Support Specialists and
25                    Wellness Specialists, were required to review e-mails, announcements;
                      and educational updates.
26
27                  • Finally, the Telemedicine Specialists, Customer Support Specialists and

28
                                                  15
                    FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.695 Page 16 of 50




                     Wellness Specialists, start-up and log-in to Defendant’s timekeeping
 1
                     system, TPX.
 2
 3         53.    Defendant’s Telemedicine Specialists, Customer Support Specialists and

 4   Wellness Specialists, complete the above steps before being clocked-in and paid each shift;
 5
     meaning that they are performing off-the-clock work in an approximate amount of ten (10)
 6
 7   minutes per shift without compensation.
 8         54.    Consequently, Defendant maintains a common plan and policy pursuant to
 9
     which it fails to pay Plaintiff and its other Telemedicine Specialists, Customer Support
10
11   Specialists and Wellness Specialists, ten (10) minutes per day of work performed in
12
     connection with their pre-shift startup and login activities.
13
14         55.    The unpaid off-the-clock work performed prior to each shift by Plaintiffs and

15   other Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
16
     directly benefits Defendant and the tasks undertaken in connection with the off-the-clock
17
18   work are integral and indispensable to their job duties and responsibilities as Telemedicine
19
     Specialists and Advice Nurses
20
           B.     Meal Period Off-the-Clock Work
21
22         56.    Defendant provides Plaintiffs and the Telemedicine Specialists, Customer
23
     Support Specialists and Wellness Specialists, with one unpaid meal period per shift.
24
25
26
27
28
                                                16
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.696 Page 17 of 50




           57.    In order to deduct an unpaid meal period from an employees’ compensable
 1
 2   time, an employee must be completely relieved of his or her employment duties for the
 3
     entire lunch break. 29 CFR 785.19(a) states:
 4
 5                Bona fide meal periods. Bona fide meal periods are not work time.
                  Bona fide meal periods do not include coffee breaks or time for snacks.
 6                These are rest periods. The employee must be completely relieved from
 7                duty for the purposes of eating regular meals. Ordinarily 30 minutes or
                  more is long enough for a bona fide meal period. A shorter period may
 8                be long enough under special conditions. The employee is not relieved
 9                if he is required to perform any duties, whether active or inactive, while
                  eating. For example, an office employee who is required to eat at his
10
                  desk or a factory worker who is required to be at his machine is working
11                while eating. (emphasis added).
12
           58.    However, Defendant does not provide Plaintiffs and the Telemedicine
13
14   Specialists, Customer Support Specialists and Wellness Specialists, with a legitimate bona

15   fide meal period.
16
           59.    Defendant fails to provide a bona fide unpaid meal period because it requires
17
18   Plaintiffs and the Telemedicine Specialists, Customer Support Specialists and Wellness
19
     Specialists, to return to their work stations prior to the end of their meal periods and then
20
     to spend off-the-clock time logging back into the necessary computer/software programs
21
22   and applications needed to begin taking calls promptly at the end of their scheduled meal
23
     periods.
24
25         60.    The work performed by Plaintiffs and Defendant’s Telemedicine Specialists,

26   Customer Support Specialists and Wellness Specialists, during their unpaid meal periods
27
28
                                                17
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.697 Page 18 of 50




     takes substantial time on a daily basis with said time averaging approximately three (3)
 1
 2   minutes per day, or more.
 3
           C.     Post-Shift Off-the-Clock Work
 4
 5         61.    Pursuant to Defendant’s policies, training and direction, Plaintiffs and all
 6   other Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, are
 7
     required to shut down and logout of certain computer programs and applications they used
 8
 9   during their shift after they log-out of Defendant’s timekeeping system. The post-shift
10
     logout and shutdown process takes substantial time on a daily basis with said time
11
     averaging approximately five (5) minutes per shift, but can take substantially longer if the
12
13   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
14
     experiences technical problems with the computer/software/applications or is required to
15
16   perform program or system updates.
17         62.    Pursuant to Defendant’s policies, training and direction, a substantial portion,
18
     if not all, of the shutdown and log-out process occurs after Plaintiffs and the Telemedicine
19
20   Specialists’, Customer Support Specialists’ and Wellness Specialists’, shifts end and after
21
     they clock out of Defendant’s timekeeping system.
22
23
           63.    Additionally, Defendant fails to pay Plaintiffs and Telemedicine Specialists,

24   Customer Support Specialists and Wellness Specialists, for time spent subsequent to each
25
     shift reviewing e-mails and shredding and disposing of patient notes.
26
27
28
                                                18
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.698 Page 19 of 50




           64.    Consequently, Defendant maintains a common plan and policy pursuant to
 1
 2   which it fails to pay Plaintiffs and its other Telemedicine Specialists, Customer Support
 3
     Specialists and Wellness Specialists, for no less than five (5) minutes per day of work
 4
 5   performed in connection with their end of shift shutdown and log-out activities.
 6         65.    The unpaid off-the-clock work performed subsequent to each shift by
 7
     Plaintiffs and other Telemedicine Specialists, Customer Support Specialists and Wellness
 8
 9   Specialists, directly benefits Defendant and the tasks undertaken in connection with the
10
     off-the-clock work are integral and indispensable to their job duties and responsibilities as
11
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists.
12
13         D.     Exemplary Pay-Periods to Illustrate Pre- and Post-Shift Compensation
14                Deficiencies

15         66.    Examples of specific workweeks where Defendant failed to pay Plaintiffs all
16
     overtime due for hours worked in excess of 40 hours (as mandated by the FLSA) include
17
18   the following:
19
                        Plaintiff Smith -- Pay Period of 8/16/15 to 8/29/15
20
                  • Plaintiff Smith worked 75.5 regular hours and 5.07 “weekly overtime”
21
                    hours, meaning that Plaintiff Smith worked 40 or more hours in one of the
22                  workweeks during the two week pay period. Plaintiff Smith was paid at a
23
                    base hourly rate (before shift differential) of $54.12 per hour for her regular
                    hours and $81.17 per hour (before shift differential) for the 5.07 “weekly
24                  overtime” hours.
25
                  • With pre-shift time of 10 minutes per shift, meal-period time of 3 minutes
26                  per shift, and post-shift time of 5 minutes per shift, Plaintiff Smith should
27                  have been paid no less than an additional 90 minutes (1.5 hours) at her
28
                                                19
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.699 Page 20 of 50




                     overtime rate of $81.17 during the week for which she was paid “weekly
 1
                     overtime” hours (plus applicable shift differential pay).
 2
 3   Exhibit C.

 4                      Plaintiff Smith -- Pay Period of 6/18/17 to 7/1/17
 5
                  • Plaintiff Smith worked 79.9 regular hours and .12 “weekly overtime”
 6                  hours, meaning that Plaintiff Smith worked 40 or more hours in one of the
 7                  workweeks during the two week pay period. Plaintiff Smith was paid at a
                    base hourly rate (before shift differential) of $59.42 per hour for her regular
 8
                    and $89.16 per hour (before shift differential) for the .12 “weekly
 9                  overtime” hours.
10
                  • With pre-shift time of 10 minutes per shift, meal-period time of 3 minutes
11                  per shift, and post-shift time of 5 minutes per shift, Plaintiff Smith should
12                  have been paid no less than an additional 90 minutes (1.5 hours) at her
                    overtime rate of $89.16 during the week for which she was paid “weekly
13                  overtime” hours (plus applicable shift differential pay).
14
     Exhibit D.
15
16         E.     Defendant Benefitted from the Uncompensated Off-the-Clock Work
17
           67.    At all relevant times, Defendant directed and directly benefited from the work
18
     performed by Plaintiffs and similarly situated employees in connection with the above
19
20   described pre-shift, meal period and post-shift activities performed by Plaintiffs and other
21
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists.
22
23         68.    At all relevant times, Defendant controlled the work schedules, duties,

24   protocols, applications, assignments and employment conditions of Plaintiffs and other
25
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists.
26
27
28
                                                20
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.700 Page 21 of 50




           69.    At all relevant times, Defendant was able to track the amount of time Plaintiffs
 1
 2   and the other Telemedicine Specialists, Customer Support Specialists and Wellness
 3
     Specialists, spent in connection with the pre-shift, meal period and post-shift activities.
 4
 5   However, Defendant failed to do so and failed to compensate Plaintiffs and other
 6   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, for the
 7
     off-the-clock work they performed.
 8
 9         70.    At all relevant times, Plaintiffs and the Telemedicine Specialists, Customer
10
     Support Specialists and Wellness Specialists, were non-exempt hourly employees, subject
11
     to the requirements of the FLSA and the California Labor Code.
12
13         71.    At all relevant times, Defendant used its attendance and adherence policies
14
     against Plaintiffs and the Telemedicine Specialists, Customer Support Specialists and
15
16   Wellness Specialists, in order to pressure them into performing the pre-shift, meal period
17   and post-shift off-the-clock work.
18
           72.    Defendant expressly trained and instructed Plaintiffs and its other
19
20   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, to
21
     perform the above-described pre-shift activities before clocking into Defendant’s
22
23
     timekeeping system and their shift’s scheduled start time to ensure they were prepared to

24   take calls at the moment their shifts began.
25
           73.    At all relevant times, Defendant’s policies and practices deprived Plaintiffs
26
27   and the Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
28
                                                21
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.701 Page 22 of 50




     of wages owed for the pre-shift, meal period and post-shift activities they performed.
 1
 2   Because Defendant’s Telemedicine Specialists, Customer Support Specialists and
 3
     Wellness Specialists, typically worked forty (40) hours or more in a workweek and/or eight
 4
 5   (8) hours or more in a workday, Defendant’s policies and practices also deprived them of
 6   overtime pay.
 7
           74.    Defendant knew or should have known that the time spent by Plaintiffs and
 8
 9   other Telemedicine Specialists and Advice Nurses in connection with the pre-shift, meal
10
     period and post-shift activities was compensable under the law. Indeed, in light of the
11
     explicit DOL guidance cited above, there is no conceivable way for Defendant to establish
12
13   that it acted in good faith.
14
           75.    Despite knowing Plaintiff and other Telemedicine Specialists, Customer
15
16   Support Specialists and Wellness Specialists, performed work before and after their
17   scheduled shifts and during their meal periods, Defendant failed to make any effort to stop
18
     or disallow the off-the-clock work and instead suffered and permitted it to happen.
19
20         E.      Defendant’s Other Illegal Pay Practices
21
           76.    In addition to the above illegal compensation policies and practices,
22
23
     Defendant engages in multiple other legal violations related to its employment of

24   Telemedicine Specialists, Customer Support Specialists and Wellness Specialists,
25
     including, but not limited to: failing to pay Remote Telemedicine Specialists, Customer
26
27   Support Specialists and Wellness Specialists, for time spent driving to Defendant’s brick-
28
                                                22
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.702 Page 23 of 50




     and-mortar location on days that they experience technical issues with Defendant’s
 1
 2   computers, programs and applications.
 3
           77.    Pursuant to FLSA, the Portal-to-Portal Act, and state common law, Defendant
 4
 5   is obligated to compensate Remote Telemedicine Specialists, Customer Support Specialists
 6   and Wellness Specialists, for the time they spent working off-the-clock, including their
 7
     drive time subsequent to commencement of their workday, and is obligated to pay the
 8
 9   compensation in the form of overtime at a rate of one and one-half times the employee’s
10
     regular hourly rate.
11
           78.    In IBP, Inc. v. Alvarez, 546 U.S. 21 (2005), the Supreme Court relied on the
12
13   definition of “workday” from the Portal-to-Portal Act to determine when time was
14
     compensable. Citing to 29 C.F.R. § 790.6(b), the Alvarez Court held that “during a
15
16   continuous workday,” the time between when an initial principal activity is undertaken and
17   completion of the concluding principal activity falls outside of the Portal-to-Portal Act’s
18
     limitations on compensable activity, and thus is compensable under the FLSA. Id. at 37.
19
20         79.    As described above, Plaintiffs and the Remote Telemedicine Specialists,
21
     Customer Support Specialists and Wellness Specialists, begin their workdays when they
22
23
     turn-on/warm-up their computers, which is the initial principal activity they perform each

24   shift. They then continue to engage in work activities as they progress through the pre-shift
25
     startup and login process, including establishing a VPN connection and starting-up and
26
27   logging-into the various programs and applications needed during their shifts.
28
                                                23
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.703 Page 24 of 50




           80.    Any work Plaintiffs and the Remote Telemedicine Specialists, Customer
 1
 2   Support Specialists and Wellness Specialists, perform after their initial principal activity,
 3
     including driving to Defendant’s brick-and-mortar location when experiencing technical
 4
 5   issues, is compensable as a matter of law.
 6         81.    Instead of paying overtime wages for the time worked in excess of 40 hours,
 7
     Defendant failed to comply with the overtime provisions of the FLSA (as well as the Portal-
 8
 9   to-Portal Act and state common law) and, in fact, failed to pay Plaintiffs and the
10
     Telemedicine Specialists, Customer Support Specialists and Wellness Specialists, for their
11
     off-the-clock work.
12
13         82.    Consequently, Defendant maintains a common plan and policy pursuant to
14
     which it fails to pay Plaintiffs and its other Remote Telemedicine Specialists, Customer
15
16   Support Specialists and Wellness Specialists, for work performed in connection with
17   driving to its brick-and-mortar locations on days when they experience technical issues
18
     with Defendant’s computers, programs and applications, during their shifts and the
19
20   technical issues preclude them from completing their shift remotely from their residence.
21
           83.    Finally, Defendant engages in the following illegal compensation policies and
22
23
     practices in connection with its employment of Telemedicine Specialists, Customer

24   Support Specialists and Wellness Specialists:
25
                  a. Defendant fails to pay Telemedicine Specialists, Customer Support
26                   Specialists and Wellness Specialists, for all time worked during periods
27                   they experience technical disconnection issues.
28
                                                24
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.704 Page 25 of 50




 1
                  b. Defendant fails to pay Telemedicine Specialists, Customer Support
 2                   Specialists and Wellness Specialists, for time worked in connection with
 3                   reviewing their hours and punches on Defendant’s timekeeping system.

 4                c. Defendant fails to pay Telemedicine Specialists, Customer Support
 5                   Specialists and Wellness Specialists, for time spent traveling to
                     mandatory training and staff meetings, and for time spent traveling to pick
 6                   up necessary equipment including VPN tokens.
 7
                  d. Defendant fails to reimburse Telemedicine Specialists, Customer Support
 8                   Specialists and Wellness Specialists, for necessary business expenditures
 9                   incurred in the execution of their duties under Defendant’s employ.
10
                        FLSA COLLECTIVE ACTION ALLEGATIONS
11
           84.    Plaintiffs brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on
12
13   their own behalf and on behalf of:
14
                  All similarly situated current and former hourly Telemedicine
15                Specialists, Customer Support Specialists and Wellness Specialists,
16                who work or have worked for Defendant (in a brick and mortar
                  location or remotely) at any time from December 21, 2014 through
17                judgment.
18
     (hereinafter referred to as the “FLSA Collective”). Plaintiffs reserve the right to amend
19
20   this definition if necessary.
21
           85.    Defendant is liable under the FLSA for, inter alia, failing to properly
22
23
     compensate Plaintiffs and other similarly situated Telemedicine Specialists, Customer

24   Support Specialists and Wellness Specialists.
25
26
27
28
                                                25
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.705 Page 26 of 50




           86.    Excluded from the proposed FLSA Collective are Defendant’s executives,
 1
 2   administrative and professional employees, including computer professionals and outside
 3
     sales persons.
 4
 5         87.    Consistent with Defendant’s policy and pattern or practice, Plaintiffs and the
 6   members of the FLSA Collective were not paid premium overtime compensation when
 7
     they worked beyond 40 hours in a workweek.
 8
 9         88.    All of the work that Plaintiffs and the members of the FLSA Collective have
10
     performed has been assigned by Defendant, and/or Defendant has been aware of all of the
11
     work that Plaintiffs and the FLSA Collective have performed.
12
13         89.    As part of its regular business practice, Defendant has intentionally, willfully,
14
     and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with
15
16   respect to Plaintiffs and the members of the FLSA Collective. This policy and pattern or
17   practice includes, but is not limited to:
18
                  a. Willfully failing to pay its employees, including Plaintiffs and the
19
                     members of the FLSA Collective, premium overtime wages for hours that
20                   they worked in excess of 40 hours per workweek;
21
                  b. Willfully failing to record all of the time that its employees, including
22                   Plaintiffs and the members of the FLSA Collective, have worked for the
23
                     benefit of Defendant.

24         90.    Defendant is aware or should have been aware that federal law required it to
25
     pay Plaintiffs and the members of the FLSA Collective overtime premiums for hours
26
27   worked in excess of 40 per workweek.
28
                                                26
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.706 Page 27 of 50




           91.    Defendant’s unlawful conduct has been widespread, repeated, and consistent.
 1
 2         92.    A collective action under the FLSA is appropriate because the employees
 3
     described above are “similarly situated” to Plaintiffs under 29 U.S.C. § 216(b). The
 4
 5   employees on behalf of whom Plaintiffs bring this collective action are similarly situated
 6   because (a) they have been or are employed in the same or similar positions; (b) they were
 7
     or are performing the same or similar job duties; (c) they were or are subject to the same
 8
 9   or similar unlawful practices, policy, or plan; and (d) their claims are based upon the same
10
     factual and legal theories.
11
           93.    The employment relationships between Defendant and every proposed FLSA
12
13   Collective member are the same and differ only by name, location, and rate of pay. The
14
     key issues – the amount of uncompensated pre-shift start-up/log-in time, unpaid meal-
15
16   period time, and the amount of post-shift log-out/shut-down time owed to each employee
17   – does not vary substantially among the proposed FLSA Collective members.
18
           94.    There are many similarly situated current and former Telemedicine
19
20   Specialists, Customer Support Specialists and Wellness Specialists, who have been
21
     underpaid in violation of the FLSA who would benefit from the issuance of a court-
22
23
     supervised notice of this lawsuit and the opportunity to join it.

24         95.    This notice should be sent to the FLSA Collective pursuant to 29 U.S.C. §
25
     216(b).
26
27
28
                                                27
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.707 Page 28 of 50




           96.    Those similarly situated employees are known to Defendant, are readily
 1
 2   identifiable and can be located through Defendant’s records.
 3
           97.    Plaintiffs estimate that the proposed FLSA Collective, including both current
 4
 5   and former employees over the relevant period, will exceed three hundred workers. The
 6   precise number of FLSA Collective members should be readily available from a review of
 7
     Defendant’s personnel and payroll records.
 8
 9                RULE 23 CALIFORNIA CLASS ACTION ALLEGATIONS
10
           98.    Plaintiffs brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on their own
11
     behalf and on behalf of all similarly situated current and former Telemedicine Specialists,
12
13   Customer Support Specialists and Wellness Specialists, employed by Defendant in the last
14
     four years in California. Plaintiffs propose the following class definition:
15
16                All similarly situated current and former hourly Telemedicine
                  Specialists, Customer Support Specialists and Wellness Specialists,
17                who work or have worked for Defendant (in a brick and mortar
18                location or remotely) in California at any time from December 21,
                  2013 through judgment.
19
20   Plaintiffs reserve the right to amend the putative class definition if necessary.
21
           99.    Plaintiffs share the same interests as the putative class and will be entitled
22
23
     under the California Labor Code to unpaid overtime compensation, attorneys’ fees, and

24   costs and lost interest owed to them under nearly identical factual and legal standards as
25
     the remainder of the putative class.
26
27         100. The putative Class meets the numerosity requirement of Rule 23(a)(1)
28
                                                28
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.708 Page 29 of 50




     because, during the relevant period, Defendant employed hundreds of Telemedicine
 1
 2   Specialists, Customer Support Specialists and Wellness Specialists, in California. The
 3
     Class members are so numerous that joinder of all such persons is impracticable and that
 4
 5   the disposition of their claims in a class action rather than in individual actions will benefit
 6   the parties and the Court. The precise number of Class members should be readily available
 7
     from a review of Defendant’s personnel, scheduling, time, phone, and payroll records, and
 8
 9   from input received from the putative Class members.
10
           101. The putative Class meets the commonality requirement of Rule 23(a)(2)
11
     because, during the relevant period, Defendant engaged in a common course of conduct
12
13   that violated the legal rights of Plaintiffs and the Class. Individual questions that Plaintiffs’
14
     claims present, to the extent any exist, will be far less central to this litigation than the
15
16   numerous material questions of law and fact common to the Class, including but not limited
17   to:
18
                  a. Whether Defendant engaged in a policy or practice of failing to pay each
19
                     Class member regular wages for each non-overtime hour worked.
20
                  b. Whether Defendant engaged in a policy or practice of failing to pay each
21                   Class member overtime compensation for each overtime hour worked;
22
                  c. Whether Defendant violated Labor Code sections 221 and 223 by making
23                   unlawful deductions to Class members’ wages;
24                d. Whether Defendant failed to provide each Class member with at least one
25                   30-minute meal period on every workday of at least 5 hours and a second
                     30-minute meal period on every workday of at least 10 hours as required
26
                     by the California Employment Law and Regulations;
27
28
                                                29
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.709 Page 30 of 50




                 e. Whether Defendant violated section 226 of the Labor Code by willfully
 1
                    failing to provide accurate itemized wage statements showing the number
 2                  of hours worked by each Class member and the corresponding hourly rate;
 3
                 f. Whether Defendant violated section 1174 of the Labor Code by failing to
 4                  maintain accurate records of hours worked and wages paid to Class
                    members;
 5
 6               g. Whether Defendant violated section 2802 of the Labor Code by failing to
                    indemnify the Class Members for expenditures they were required to incur
 7                  in connection with performance of their job duties for Defendant.
 8
                 h. Whether Defendant was unjustly enriched by the work and services
 9                  performed by Class members without compensation;
10
                 i. Whether Defendant engaged in unfair business practices in violation of
11                  Business and Professions Code section 17200 et seq.; and
12               j. Whether Defendant should be required to pay compensatory damages,
13                  attorneys’ fees, penalties, costs, and interest for violating California state
                    law.
14
15         102. The status of all individuals similarly situated to Plaintiffs raises an identical

16   legal question: whether Defendant’s Telemedicine Specialists, Customer Support
17
     Specialists and Wellness Specialists, are entitled to back wages, including overtime.
18
19         103. The putative Class meets the typicality requirement of Rule 23(a)(3) because
20
     Plaintiffs and the putative Class members were all employed by Defendant and performed
21
     their job duties without receiving wages, including overtime wages, owed for that work.
22
23         104. The Class meets the adequacy requirement of Rule 23(a)(4) because there is
24
     no apparent conflict of interest between Plaintiffs and the putative Class members, and
25
26   because Plaintiffs’ attorneys have successfully prosecuted many complex class actions,

27   including wage and hour class and collective actions, and will adequately represent the
28
                                               30
                 FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.710 Page 31 of 50




     interests of Plaintiffs and the putative Class members.
 1
 2         105. The putative Class meets the predominance requirement of Rule 23(b)(3),
 3
     because issues common to the Class predominate over any questions affecting only
 4
 5   individual members, including but not limited to, those listed above.
 6         106. The Class meets the superiority requirement of Rule 23(b)(3) because
 7
     allowing the parties to resolve this controversy through a class action would permit a large
 8
 9   number of similarly situated persons to prosecute common claims in a single forum
10
     simultaneously, efficiently, and without the unnecessary duplication of evidence, effort, or
11
     expense that numerous individual actions would engender.
12
13         107. Given the material similarity of the Class members’ claims, even if each Class
14
     member could afford to litigate a separate claim, this Court should not countenance or
15
16   require the filing of hundreds or even thousands of identical actions. Individual litigation
17   of the legal and factual issues raised by Defendant’s conduct would cause unavoidable
18
     delay, a significant duplication of efforts, and an extreme waste of resources. Alternatively,
19
20   proceeding by way of a class action would permit the efficient supervision of the putative
21
     Class’s claims, create significant economies of scale for the Court and the parties and result
22
23
     in a binding, uniform adjudication on all issues.

24                                     COUNT I
25                       VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
                           FAILURE TO PAY OVERTIME WAGES
26
27         108. Plaintiffs re-allege and incorporate all previous paragraphs herein.
28
                                                31
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.711 Page 32 of 50




           109. At all times relevant to this action, Defendant was engaged in interstate
 1
 2   commerce, or in the production of goods for commerce, as defined by the FLSA.
 3
           110. At all times relevant to this action, Plaintiffs and the FLSA Collective were
 4
 5   “employees” of Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.
 6         111. Plaintiffs and the FLSA Collective, by virtue of their job duties and activities
 7
     actually performed, are all non-exempt employees.
 8
 9         112. Plaintiffs and the FLSA Collective either: (1) engaged in commerce; or (2)
10
     engaged in the production of goods for commerce; or (3) were employed in an enterprise
11
     engaged in commerce or in the production of goods for commerce.
12
13         113. At all times relevant to this action, Defendant “suffered or permitted” Plaintiffs
14
     and the FLSA Collective to work and thus “employed” them within the meaning of 29
15
16   U.S.C. § 203(g) of the FLSA.
17         114. At all times relevant to this action, Defendant required Plaintiffs and the FLSA
18
     Collective to perform no less than eighteen (18) minutes (or more during shifts when they
19
20   experienced technical problems) of off-the-clock work per shift, but failed to pay these
21
     employees the federally mandated overtime compensation for the off-the-clock work.
22
23
           115. The off-the-clock work performed every shift by Plaintiffs and the FLSA

24   Collective is an essential part of their jobs and these activities and the time associated with
25
     these activities is not de minimis.
26
27         116. In workweeks where Plaintiffs other FLSA Collective members worked 40
28
                                                32
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.712 Page 33 of 50




     hours or more, the uncompensated off-the-clock work time, and all other overtime should
 1
 2   have been paid at the federally mandated rate of 1.5 times each employee’s regular hourly
 3
     wage, including the shift differential where applicable. 29 U.S.C. § 207.
 4
 5         117. Defendant’s violations of the FLSA were knowing and willful. Defendant
 6   knew or could have determined how long it takes for the Telemedicine Specialists,
 7
     Customer Support Specialists and Wellness Specialists, to perform their off-the-clock
 8
 9   work. Further, Defendant could have easily accounted for and properly compensated
10
     Plaintiffs and the FLSA Collective for these work activities, but did not.
11
           118. The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of
12
13   the Act, an employee is entitled to his or her unpaid wages (including unpaid overtime),
14
     plus an additional equal amount in liquidated damages (double damages), plus costs and
15
16   reasonable attorneys’ fees.
17                              COUNT II
18     VIOLATION OF CALIFORNIA LABOR CODE §§ 223, 510, 1194, 1197.1, 1198
         AND IWC WAGE ORDER 4 – FAILURE TO PAY OVERTIME WAGES
19
20         119. Plaintiffs re-allege and incorporate all previous paragraphs herein.
21
           120. At all relevant times, Defendant regularly and consistently maintained
22
23
     corporate policies and procedures designed to reduce labor costs by reducing or minimizing

24   the amount of compensation paid to their employees, especially overtime compensation.
25
           121. At all relevant times, Plaintiffs and the Rule 23 California Class regularly
26
27   performed non-exempt work and were thus subject to the overtime requirements of
28
                                                33
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.713 Page 34 of 50




     California law.
 1
 2         122. California Labor Code §§ 223, 510, 1194, 1197.1 1198 and Industrial Welfare
 3
     Commission (“IWC”) Wage Order No. 4 §§ 2(K) provide that; (a) employees must be paid
 4
 5   no less than the applicable minimum wage for all hours worked; (b) employees are entitled
 6   to compensation at the rate of one and one-half times their regular rate of pay for all hours
 7
     worked in excess of eight (8) hours in a workday up to twelve (12) hours in a workday, in
 8
 9   excess of forty (40) hours in a workweek, and for the first eight (8) hours of work on the
10
     seventh (7th) consecutive day or a workweek; and (c) employees are entitled to
11
     compensation at the rate of twice their regular rate of pay for all hours worked in excess of
12
13   twelve (12) hours in a workday, and in excess of eight (8) hours on the seventh (7th)
14
     consecutive day of work in a workweek.
15
16         123. At all relevant times, Plaintiffs and the Rule 23 California Class regularly
17   worked in excess of eight (8) hours in a workday and/or in excess of forty (40) hours in a
18
     workweek.
19
20         124. At all relevant times, Defendant failed and refused to pay Plaintiffs and the
21
     Rule 23 California Class members for any and all hours actually worked in excess of the
22
23
     scheduled shift.

24         125. Defendant intentionally, maliciously, fraudulently and with the intent to deprive
25
     the Rule 23 California Class of their ability to earn a living so as to reduce their labor costs,
26
27   knowingly and willingly implemented a scheme or artifice to avoid paying overtime by
28
                                                34
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.714 Page 35 of 50




     reducing the rate of pay to Plaintiffs and other Rule 23 California Class members who
 1
 2   worked overtime hours.
 3
           126. Plaintiffs and the Rule 23 California Class were entitled to receive overtime
 4
 5   compensation at their lawful regular rate of pay, including any shift differential where
 6   applicable. Defendant’s failure to pay lawful premium overtime wages, as alleged above,
 7
     was a willful violation of Labor Code §§ 223, 510, 1194, 1197.1, 1198, and IWC Wage
 8
 9   Order No. 4.
10
           127. Wherefore, Plaintiffs demand payment of the unpaid balance of the full
11
     amount of wages due for unpaid time worked, as well as overtime premiums owing,
12
13   including interest thereon, penalties, reasonable attorneys’ fees, and costs of suit pursuant
14
     to Labor Code §§ 1194 and 1194.2 as a result of Defendant’s, failure to pay for all time
15
16   worked and such premium compensation, as is required under California law.
17                             COUNT III
18      VIOLATION OF CALIFORNIA LABOR CODE §§ 223, 1194, 1197, 1197.1
       AND IWC WAGE ORDER 4 – FAILURE TO PAY MINIMUM WAGES AND
19
                REGULAR WAGES FOR ALL HOURS WORKED
20
           128. Plaintiffs re-allege and incorporate all previous paragraphs herein.
21
22         129. At all relevant times, Defendant regularly and consistently maintained
23
     corporate policies and procedures designed to reduce labor costs by reducing or minimizing
24
25   the amount of compensation paid to its employees, including minimum wage and regular

26   wages for all hours worked.
27
28
                                                  35
                    FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.715 Page 36 of 50




            130. California Labor Code §§ 223, 1194, 1197, 1197.1 and Industrial Welfare
 1
 2   Commission (“IWC”) Wage Order No. 4 §§ 2(K), 4(B), provide that employees must be
 3
     paid no less than the applicable minimum wage for all hours worked. See also Armenta v.
 4
 5   Osmose, Inc., 135 Cal. App. 4th 314, 323 (2005) (indicating that California’s Labor Code
 6   requires payment for all hours worked at the employee’s regular rate of pay).
 7
            131. At all relevant times, Defendant failed and refused to pay Plaintiffs and the
 8
 9   Rule 23 California Class members minimum wage and regular wages for all hours worked
10
     including the off-clock-work alleged in this Complaint.
11
           132. Defendant intentionally, maliciously, fraudulently and with the intent to deprive
12
13   Plaintiff and the Rule 23 California Class of their ability to earn a living so as to reduce their
14
     labor costs, knowingly and willingly implemented a scheme or artifice to avoid paying
15
16   Plaintiff and other Rule 23 California Class members minimum wage and regular wages for
17   all hours worked.
18
           133. Plaintiffs and the Rule 23 California Class were entitled to receive wages at
19
20   their lawful regular rate of pay, including any shift differential where applicable, for all
21
     hours worked including the off-the-clock work alleged in this Complaint. Defendant’s
22
23
     failure to pay such wages, as alleged above, was a willful violation of California Labor

24   Code §§ 223, 1194, 1197, 1197.1 and IWC Wage Order No. 4 §§ 2(K), 4(B)
25
           134. Wherefore, Plaintiffs demand payment of the unpaid balance of the full
26
27   amount of wages due for unpaid time worked at their lawful regular rate of pay, including
28
                                                36
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.716 Page 37 of 50




     any shift differential where applicable, and including interest thereon, penalties, reasonable
 1
 2   attorneys’ fees, and costs of suit pursuant to Labor Code §§ 1194 and 1194.2 as a result of
 3
     Defendant’s, failure to pay for all time worked as is required under California law.
 4
 5                                COUNT IV
               VIOLATION OF CALIFORNIA LABOR CODE §§ 221 AND 223
 6                          UNLAWFUL DEDUCTIONS
 7         135. Plaintiffs re-allege and incorporate all previous paragraphs herein.
 8         136. At all relevant times, Defendant regularly and consistently maintained
 9   corporate policies and procedures designed to reduce labor costs by reducing or minimizing
10   the amount of compensation paid to its employees, especially overtime compensation,
11   minimum wage and regular wages for all hours worked.
12         137. Defendant made deductions from Plaintiffs’ and the Rule 23 California Class
13   members’ paychecks in the amount of the overtime premiums, minimum wage and regular
14   wages earned by the employees during the pay period so as to avoid paying overtime
15   compensation, minimum wage and regular wages.
16         138. California Labor Code § 221 provides it is unlawful for any employer to collect
17   or receive from an employee any part of wages theretofore paid by employer to employee.
18         139. Labor Code § 223 provides that where any statute or contract requires an
19   employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower
20   wage while purporting to pay the wage designated by statute or by contract. Labor Code
21   section 225 further provides that the violation of any provision of Labor Code §§ 221 and
22   223 is a misdemeanor.
23         140. As a result of the conduct alleged above, Defendant has unlawfully collected
24   or received from Plaintiffs and the Rule 23 California Class part of the wages paid to their
25   employees.
26         141. Wherefore, Plaintiffs demand the return of all wages unlawfully deducted
27   from the paychecks, including interest thereon, penalties, reasonable attorneys’ fees, and
28
                                                37
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.717 Page 38 of 50




 1   costs of suit pursuant to Labor Code §§ 225.5 and 1194.
 2                              COUNT V
      VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7, 512 AND IWC WAGE
 3
               ORDER 4 – FAILURE TO PROVIDE MEAL BREAKS
 4
           142. Plaintiffs re-allege and incorporate all previous paragraphs herein.
 5
           143. California Labor Code §§ 226.7, 512, and Industrial Welfare Commission
 6
     (“IWC”) Wage Order No. 4 § §11(A) and (B) provide that an employer may not employ a
 7
     person for a work period of more than five (5) hours without providing the employee with a
 8
     meal period of not less than thirty (30) minutes, and may not employ an employee for a
 9
     work period of more than ten (10) hours per day without providing the employee with a
10
     second meal period of not less than (30) minutes.
11
           144. At all relevant times, Plaintiffs and the Rule 23 California Class consistently
12
     worked in excess of five (5) or ten (10) hours in a day.
13
           145. At all relevant times, Defendant regularly required employees to perform
14
     work during their first and/or second meal periods without proper compensation.
15
     Defendant’s practice of requiring employees to perform work during their legally mandated
16
     meal periods without premium compensation is a violation of Labor Code §§ 226.7 and
17
     512, and IWC Wage Order No. 4 § §11(A) and (B).
18
           146. Defendant purposefully elected not to provide meal periods to Plaintiffs and
19
     the Rule 23 California Class members, and Defendant acted willfully, oppressively, and in
20
     conscious disregard of the rights of Plaintiffs and the Rule 23 California Class members in
21
     failing to do so.
22
           147. Plaintiffs are informed and believe Defendant did not properly maintain
23
     records pertaining to when Plaintiffs and the Rule 23 California Class members began and
24
     ended each meal period, in violation of Labor Code §1174 and IWC Wage Order No. 4 §
25
     §11(A) and (B).
26
           148. As a result of Defendant’s knowing, willful, and intentional failure to provide
27
28
                                                38
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.718 Page 39 of 50




 1   meal breaks, Plaintiffs and the Rule 23 California Class members are entitled to recover
 2   one (1) additional hour of pay at the employee’s regular rate of pay for each work day that
 3   a meal period was not provided, pursuant to California Labor Code § 226.7 and IWC Wage
 4   Order No. 7 § 11(D), and penalties, reasonable attorneys’ fees, and costs pursuant to
 5   California Labor Code §§ 218.5.
 6         149. Defendant’s wrongful and illegal conduct in failing to provide Plaintiffs and
 7   the Rule 23 California Class members with meal breaks or to provide premium
 8   compensation, unless and until enjoined by order of this Court, will continue to cause great
 9   and irreparable injury to Plaintiff and the Rule 23 California Class members in that
10   Defendant will continue to violate these laws unless specifically ordered to comply with
11   the same. The expectation of future violations will require current and future employees to
12   repeatedly and continuously seek legal redress in order to gain compensation to which they
13   are already entitled. Plaintiffs and the Rule 23 California Class members have no other
14   adequate remedy at law to insure future compliance with the laws alleged herein to have
15   been violated.
16         150. Wherefore, Plaintiffs demand pursuant to Labor Code Section 226.7(b) that
17   Defendant pay each Rule 23 California Class member one additional hour of pay at the
18   Rule 23 California Class member’s regular rate of compensation for each work day that
19   the meal period was not provided.
20                                COUNT VI
                  VIOLATION OF CALIFORNIA LABOR CODE § 226
21
               FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
22
           151. Plaintiffs re-allege and incorporate all previous paragraphs herein.
23
           152. California Labor Code § 226 provides that every employer shall, semi-
24
     monthly or at the time of payment of wages, furnish each employee, either as a detachable
25
     part of the check or separately, an accurate, itemized statement in writing showing gross
26
     wages earned, total hours worked, and the applicable hourly rates and corresponding
27
28
                                                39
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.719 Page 40 of 50




 1   number of hours worked. California Labor Code § 1174(d) and California Wage Order 4-
 2   2001 § 7(A) likewise require employers to maintain records of hours worked daily and
 3   wages paid to employees.
 4            153. At all relevant times, Defendant failed to furnish Plaintiffs and the Rule 23
 5   California Class members, either semi-monthly or at the time of each payment of wages,
 6   an accurate, itemized statement conforming to the requirements of California Labor Code
 7   § 226.
 8            154. At all relevant times, Defendant also failed to maintain accurate records of
 9   hours worked daily and wages paid to employees as required by California Labor Code §
10   1174(d) and California Wage Order 4-2001 § 7(A).
11            155. Plaintiffs are informed and believe that Defendant knew or should have known
12   that Plaintiffs and the Rule 23 California Class members were entitled to receive wage
13   statements compliant with California Labor Code § 226, and that Defendant willfully and
14   intentionally failed to provide Plaintiffs and the Rule 23 California Class members with
15   such accurate, itemized statements.
16            156. Wherefore Plaintiffs demand that Defendant pay each and every Rule 23
17   California Class member fifty dollars ($50.00) for the initial pay period in which the
18   violation occurred and one hundred dollars ($100.00) for each subsequent violation, up to
19   a maximum of four thousand dollars ($4,000.00) pursuant to California Labor Code § 226,
20   as well as reasonable attorneys’ fees and costs.
21                                  COUNT VII
                     VIOLATION OF CALIFORNIA LABOR CODE § 280
22
                FAILURE TO REIMBURSE FOR NECESSARY EXPENDITURES
23
              157. Plaintiffs re-allege and incorporate all previous paragraphs herein.
24
              158. California Labor Code § 2802 provides that every employer must indemnify
25
     its employees for all necessary expenditures or losses incurred by the employee in direct
26
     consequence of the discharge of his or her duties, or of his or her obedience to the directions
27
28
                                                  40
                    FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.720 Page 41 of 50




 1   of the employer.
 2         159. Plaintiffs and the Rule 23 California Class members incurred necessary
 3   expenditures in the performance of their job duties for Defendant. Specifically, Plaintiffs
 4   and the Rule 23 California Class members were required to purchase telephone line and
 5   internet access, headsets, paper, and other office supplies.
 6         160. Defendant maintained a common policy of failing to reimburse Plaintiffs and
 7   the Rule 23 California Class members for these necessarily incurred business expenses.
 8         161. Plaintiffs, individually and on behalf of the members of the Rule 23 California
 9   Class, respectfully request that the Court award her and the Rule 23 California Class
10   members all expenses and losses incurred by them (plus interest and penalties thereon) in
11   direct consequence of the discharge of their duties for Defendant, as well as reasonable
12   attorneys’ fees and costs.
13                                 COUNT VIII
14
            VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7, 512 AND
          IWC WAGE ORDER 5-2001 – FAILURE TO PROVIDE REST BREAKS
15
           162. Plaintiffs re-allege and incorporate all previous paragraphs herein.
16
           163. Wage Order 5-2001 provides, in part, “Every employer shall authorize and
17
     permit all employees to take rest periods, which insofar as practicable, shall be in the
18
     middle of each work period. The authorized rest period time shall be based on the total
19
     hours worked daily at the rate of ten (10) minutes rest time per four (4) hours or major
20
     fraction thereof…. Authorized rest period time shall be counted as hours worked for which
21
     there shall be no deduction from wages.” Wage Order 5-2001, ¶12(A).
22
           164. Labor Code Sections 226.7 and 512, and Wage Order 5-2001, ¶¶11(B) and
23
     12(B) require Defendant to provide employees all rest periods specified in the applicable
24
     Wage Order. These laws and regulations further entitle employees to be paid one additional
25
     hour of pay per day at their regular rate of compensation for each day of denied rest period,
26
     during the relevant statutory periods.
27
28
                                                41
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.721 Page 42 of 50




 1         165. Defendant failed and refused to provide Plaintiffs and the Rule 23 California
 2   Class with uninterrupted, work-free 10-minute rest periods for every four hours or major
 3   fraction thereof worked. In addition, Defendant failed and refused to pay Plaintiffs and the
 4   Rule 23 California Class one hour’s wages for each work day that Plaintiffs and the Rule
 5   23 Class Members were denied a rest period.
 6         166. As a result of Defendant’s knowing, willful, and intentional failure to provide
 7   rest periods, Plaintiffs and the Rule 23 California Class are entitled to recover one hour of
 8   pay at the employee’s regular rate of pay for each work day that a rest period was not
 9   provided, pursuant to Labor Code § 226.7 and Wage Order 5-2001, ¶12(B), and penalties,
10   reasonable attorneys’ fees, and costs pursuant to Labor Code § 218.5.
11         167. Wherefore, Plaintiffs demand pursuant to Labor Code §§ 226.7, 227.7, and
12   512, and Wage Order 5-2001, ¶¶11(B) and 12(B), that Defendant pay them and each Rule
13   23 California Class Member additional hour of pay at the Class Member’s regular rate of
14   compensation for each work day that the rest period was not provided at the Class
15   Member’s applicable regular, overtime, or double-time rate of pay, and the relief requested
16   below in the Prayer for Relief.
17                                COUNT IX
                 VIOLATION OF CALIFORNIA LABOR CODE §§ 201-203
18                         WAITING TIME PENALTIES
19         168. Plaintiffs re-allege and incorporate all previous paragraphs herein.
20         169. Pursuant to California Labor Code § 201, if an employer discharges an
21   employee, the wages earned and unpaid at the time of the discharge are due and payable
22   immediately. Pursuant to California Labor Code § 202, if an employee quits or resigns his
23   or her employment, the wages earned and unpaid at the time of the discharge are due and
24   payable within 72 hours of the resignation.
25         170. Plaintiffs are informed and believe that Class Members, including Plaintiffs,
26   have resigned or were terminated from their employment with Defendant and have not
27   received the overtime compensation and other wages they rightfully earned pursuant to
28
                                                42
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.722 Page 43 of 50




 1   California Labor Code §§ 201-202.
 2            171. Defendant, willfully refused, and continue to refuse, to pay Plaintiffs and the
 3   Class Members all wages earned, including overtime premium wages and premium wages
 4   for missed meal and rest periods, in a timely manner as required by California Labor Code
 5   § 203.
 6            172. Plaintiffs, individually and on behalf of the Rule 23 California Class,
 7   respectfully request that the Court award all penalties due and the relief requested below
 8   in the Prayer for Relief.
                                               COUNT X
 9
          VIOLATION OF BUSINESS AND PROFESSIONS CODE, § 17200, et seq
10
              173. Plaintiffs re-allege and incorporate all previous paragraphs herein.
11
              174. Defendant engaged and continues to engage in unfair business practices in
12
     California by practicing, employing and utilizing the unlawful practices described above,
13
     including (a) training and directing Plaintiffs and the Rule 23 California Class to work off-
14
     the-clock without compensation; (b) making deductions to Plaintiffs’ and the Rule 23
15
     California Class members’ paychecks to recover overtime premiums, minimum wage and
16
     regular wages earned by the employee; (c) requiring Plaintiffs and the Rule 23 California
17
     Class to work overtime without lawful premium compensation; (d) failing to provide
18
     lawful meal breaks or premium compensation in lieu thereof; and (e) failing to provide
19
     accurate, itemized wage statements.
20
              175. In addition, the conduct alleged in each of the previously stated causes of
21
     action constitute an unlawful and for unfair business practice within the meaning of
22
     Business & Professions Code § 17200, et seq.
23
              176. As a result of Defendant’s conduct, Plaintiffs and the Rule 23 California Class
24
     have been harmed as described in the allegations set forth above.
25
              177. The actions described above, constitute false, unfair, fraudulent and deceptive
26
     business practices within the meaning of California Business & Professions Code § 17200,
27
28
                                                  43
                    FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.723 Page 44 of 50




 1   el seq. By and through such unfair, unlawful and/or fraudulent business practices, Defendant
 2   has obtained valuable property, money and services from Plaintiffs and the Rule 23
 3   California Class, and has deprived Plaintiffs and the Rule 23 California Class fundamental
 4   rights and privileges guaranteed to all employees under California law.
 5         178. Defendant has been unjustly enriched by the policies and practices described
 6   herein, and those policies and practices conferred an unfair business advantage on Defendant
 7   over other businesses providing similar services which routinely comply with the requirements
 8   of California law.
 9         179. Plaintiffs seek, on their own behalf, and on behalf of the putative Rule 23
10   California Class members, full restitution of all monies withheld, acquired and/or
11   converted by Defendant by means of the unfair practices complained of herein, as
12   necessary and according to proof, and/or disgorgement of all profits acquired by Defendant
13   by means of the acts and practices described herein.
14         180. Plaintiff seek, on their own behalf, and on behalf of other Rule 23 California
15   Class members similarly situated, an injunction to prohibit Defendant from continuing to
16   engage in the unfair business practices complained of herein. Defendant’s unlawful conduct,
17   as described above, unless and until enjoined and restrained by order of this Court, will cause
18   great and irreparable injury to Plaintiffs and all Rule 23 California Class members in that the
19   Defendant will continue to violate these California laws unless specifically ordered to comply
20   with the same. This expectation of future violations will require current and future employees
21   to repeatedly and continuously seek legal redress in order to gain compensation to which they
22   are entitled under California law. Plaintiffs and the Rule 23 California Class have no other
23   adequate remedy at law to insure future compliance with the California labor laws and wage
24   orders alleged to have been violated herein.
                                             COUNT XI
25
                       PRIVATE ATTORNEY GENERAL ACT (“PAGA”)
26               VIOLATION OF CALIFORNIA LABOR CODE § 2698, et seq.
27         181. Plaintiffs re-allege and incorporate all previous paragraphs herein.
28
                                                44
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.724 Page 45 of 50




 1         182. Plaintiffs are “aggrieved employees” under PAGA, as they have been
 2   employed by Defendant during the applicable statutory period and suffered one or more of
 3   the Labor Code violations herein. As such, Plaintiffs seek to recover, on behalf of
 4   themselves and all other current and former aggrieved employees of Defendant (“PAGA
 5   Group”), the civil penalties provided by PAGA, plus reasonable attorneys’ fees and costs.
 6         183. Plaintiffs seek to recover the PAGA civil penalties through a representative
 7   action permitted by PAGA and the California Supreme Court in Arias v. Superior Court,
 8   46 Cal. 4th 969 (2009). Therefore, class certification of the PAGA claims is not required,
 9   but Plaintiffs may choose to seek certification of the PAGA claims.
10         184. Plaintiffs seek to pursue remedies pursuant to PAGA for the following
11   violations.
                   a. Failure to Pay Overtime: Defendant unlawfully failed to pay Plaintiffs and
12
                      the PAGA Group overtime compensation in violation of Cal. Labor Code
13                    §§ 223, 510, 1194, 1197.1, 1198 and California Wage Order No. 4-2001.
14
                   b. Failure to Pay Minimum Wages and Regular Wages: Defendant
15                    unlawfully failed to pay Plaintiffs and the PAGA Group minimum wage
16                    and regular wage compensation in violation of Cal. Labor Code §§ 223,
                      1194, 1197, 1197.1 and California Wage Order No. 4-2001.
17
18                 c. Payment of Wages Below Designated Rate and Taking of Unlawful
                      Deductions: Defendant unlawfully paid Plaintiffs and the PAGA Group at
19                    below the designated rate in violation of California Wage Order No. 4-
20                    2001 and Cal. Labor Code §§ 221 and 223, as detailed herein.
21
                   d. Failure to Provide Meal Breaks and Rest Breaks: Defendant unlawfully
22                    failed to provide Plaintiffs and the PAGA Group meal breaks and rest
                      breaks as required by Cal. Labor Code 226.7, 512, and California Wage
23
                      Orders No. 4-2001 and No. 5-2001.
24
25                 e. Failure to Provide Complete and Accurate Wage Statements: Defendant
                      failed to provide complete and accurate wage statements containing all
26                    wages due to Plaintiffs and the PAGA Group, in violation of California
27                    Wage Order No. 4-2001 and Cal. Labor Code § 226(a), as detailed herein.
28
                                                 45
                   FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.725 Page 46 of 50




 1
                  f. Failure to Keep Accurate Payroll Records: Defendant failed to provide
 2                   complete and accurate wage statements regarding all wages due to
 3                   Plaintiffs and the PAGA Group, in violation of California Wage Order No.
                     4-2001 and Cal. Labor Code § 1174 et seq., as detailed herein.
 4
 5                g. Waiting Time Penalties: Defendant failed to pay Plaintiffs and the PAGA
                     Group all wages earned, including overtime premium wages and premium
 6                   wages for missed meal and rest periods, in a timely manner as required by
 7                   California Labor Code §§ 201-203, as detailed herein.
 8                g. Failure to Reimburse for Necessary Business Expenditures: Defendant
 9                   failed to reimburse Plaintiffs and the PAGA Group for necessarily incurred
                     business expenses, in violation of Cal. Labor Code § 2802, as detailed
10
                     herein.
11
           185. California Labor Code § 2698, et seq. imposes a civil penalty of one hundred
12
     dollars ($100) per pay period, per aggrieved employee for the initial violation of Labor
13
     Code §§ 221, 223, 226, 226.7, 510, 512, 1174, 1194, 1197, 1197.1, 1198, and 2802, and
14
     two hundred dollars ($200) for each aggrieved employee per pay period for each
15
     subsequent violation.
16
           186. Plaintiffs have taken steps to ensure full compliance with the procedural
17
     requirements specified in California Labor Code 2699.3 as to each of the alleged violations.
18
     On November 8, 2017, Plaintiff Smith provided notice to the LWDA and the employer of
19
     Plaintiff’s claims based on the alleged Labor Code violations, including the facts and
20
     theories supporting these claims. On December 13, 2018, Plaintiff Sierra provided notice
21
     to the LWDA and the employer of Plaintiff’s claims based on the alleged Labor Code
22
     violations, including the facts and theories supporting these claims.
23
           187. Under PAGA, upon exhaustion, Plaintiffs and the State of California are
24
     entitled to recover the maximum penalties permitted by law for the violations of the Cal.
25
     Labor Code that are alleged in this Complaint.
26
           188. Enforcement of statutory provisions to protect workers and to ensure proper
27
28
                                                46
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.726 Page 47 of 50




 1   and prompt payment of wages is a fundamental public interest. Plaintiff’s successful
 2   enforcement of important rights affecting the public interest will confer a significant
 3   benefit upon the general public. Private enforcement of these rights is necessary, as no
 4   public agency has pursued enforcement. Plaintiff is incurring a financial burden in
 5   pursuing this action, and it would be against the interest of justice to require the payment
 6   of attorneys’ fees and costs from any recovery obtained, pursuant to, inter alia, California
 7   Labor Code § 2699.
 8                                    PRAYER FOR RELIEF
 9         WHEREFORE, Plaintiffs, Monica Smith and Erika Sierra, on their own behalf and
10
     on the behalf of the putative Collective, the Rule 23 California Class members, and the
11
12   PAGA Group, request judgment as follows:
13
           a.     Certifying this case as a collective action in accordance with 29 U.S.C. §
14                216(b) with respect to the FLSA claims set forth above;
15
           b.     Designating Plaintiffs as Representatives of the proposed FLSA Collective;
16
17         c.     Ordering Defendant to disclose in computer format, or in print if no computer
                  readable format is available, the names and addresses of all those individuals
18                who are similarly situated to Plaintiffs, and permitting Plaintiffs to send notice
19                of this action to all those similarly situated individuals including the
                  publishing of notice in a manner that is reasonably calculated to apprise the
20                potential collective members of their rights under the FLSA;
21
           d.     Certifying the proposed Rule 23 California Class;
22
23         e.     Designating Plaintiffs as Representatives of the proposed Rule 23 California
                  Class;
24
25         f.     Awarding a service award to the Class Representatives in recognition of the
                  time, effort, and risk she incurred in bringing this action and as compensation
26                for the value she has provided to the Class members;
27
28
                                                47
                  FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.727 Page 48 of 50




          g.    Appointing Finkelstein & Krinsk, LLP, and Sommers Schwartz, P.C. as Class
 1
                Counsel;
 2
 3        h.    Issuing a declaratory judgment that the practices complained of herein are
                unlawful under the FLSA, California Labor Code, and UCL;
 4
 5        i.    Declaring that Defendant willfully violated the Fair Labor Standards Act and
                its attendant regulations as set forth above;
 6
 7        j.    Granting judgment in favor of Plaintiffs and against Defendant and awarding
                the amount of unpaid overtime wages calculated at the rate of one and one-
 8              half (1.5) of Plaintiffs’ regular rate (including the shift differential where
 9              applicable) multiplied by all off-the-clock hours that Plaintiff worked in excess
                of eight (8) hours per day and/or forty (40) hours per week for the past four
10
                years;
11
          k.    Awarding liquidated damages in an amount equal to the amount of unpaid
12
                overtime wages found due and owing;
13
          l.    Granting judgment in favor of Plaintiffs and against Defendant and awarding
14
                the amount of unpaid minimum wages and regular wages calculated at
15              Plaintiff’s regular rate (including the shift differential where applicable)
                multiplied by all off-the-clock hours that Plaintiff worked for the past four
16
                years;
17
18
          m.    Awarding liquidated damages in an amount equal to the amount of unpaid
                minimum wages and regular wages found due and owing;
19
20        n.    For statutory and civil penalties pursuant to Labor Code §§ 225.5, 226(e),
                226.3, 226.7, and 2699;
21
22        o.    For disgorgement and restitution to Plaintiffs and other similarly affected
                Class members of all funds unlawfully acquired by Defendant by means of
23              any acts or practices declared by this Court to violate the mandate established
24              by California Business and Professions Code § 17200 et seq.;
25
          p.    For the appointment of a receiver to receive, manage and distribute any and all
26              funds disgorged from Defendant and determined to have been wrongfully
                acquired by Defendant as a result of violations of California Business and
27
28
                                              48
                FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.728 Page 49 of 50




                Professions Code § 17200, et seq.;
 1
 2        q.    For an injunction prohibiting Defendant from engaging in the unfair business
 3              practices complained of herein;

 4        r.    For an injunction requiring Defendant to give notice to persons to whom
 5              restitution is owing of the means by which to file for restitution;
 6        s.    For actual damages or statutory penalties according to proof as set forth in
 7              California Labor Code §§ 226, 1174, and IWC Wage Order No. 7, § 7(A)
                related to wage statements and record keeping;
 8
 9        t.    For actual damages related to Defendant’s failure to reimburse and indemnify
                Plaintiffs and the Rule 23 California Class members for necessarily incurred
10              business expenses as required under California Labor Code § 2802;
11
          u.    For an order requiring Defendant to show cause, if any there be, why they
12              should not be enjoined and ordered to comply with the applicable California
13              Industrial Welfare Commission wage orders related to record keeping for
                Defendant’s employees related to same; and for an order enjoining and
14
                restraining Defendant and their agents, servants and employees related
15              thereto;
16
          v.    For pre-judgment interest as allowed by California Labor Code §§ 218.6,
17              1194, and California Civil Code § 3287 and other statutes;
18
          w.    Awarding civil penalties for violations of California Labor Code §§ 221,
19              223, 226, 226.7, 510, 512, 1174, 1194, 1197, 1197.1, 1198, 2802, pursuant
20              to California Labor Code § 2698, et seq.;

21        x.    For reasonable attorneys’ fees, expenses, and costs as provided by the FLSA,
22              29 U.S.C. 216(b), California Labor Code §§ 218.5, 226(e) and (h), 1194, and
                2699, and California Code of Civil Procedure § 1021.5; and
23
24        y.    For such other and further relief the Court may deem just and proper.
25
26
27
28
                                              49
                FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 3:18-cv-00780-KSC Document 70 Filed 05/30/19 PageID.729 Page 50 of 50




 1                                      JURY DEMAND
 2         Plaintiffs, Monica Smith Erika Sierra, individually and on behalf of all others
 3   similarly situated, by and through their attorneys, hereby demand a trial by jury pursuant
 4   to Rule 38 of the Federal Rules of Civil Procedure and the court rules and statutes made
 5   and provided with respect to the above entitled cause.
 6
                                           Respectfully Submitted,
 7
 8
     Dated: May 30, 2019                   Kevin J. Stoops

 9                                         By:    s/Kevin J. Stoops
10
                                                  Kevin J. Stoops (pro hac vice)
                                                  kstoops@sommerspc.com
11                                                Jason T. Thompson (pro hac vice)
                                                  jthompson@sommerspc.com
12                                                SOMMERS SCHWARTZ, P.C.
13
                                                  One Towne Square, Suite 1700
                                                  Southfield, Michigan 48076
14                                                Telephone: (248) 355-0300
                                                  Facsimile: (248) 436-8453
15
16
                                                  Trenton R. Kashima (SBN 291405)
17                                                trk@classactionlaw.com
                                                  FINKELSTEIN & KRINSK LLP
18
                                                  550 West C St., Suite 1760
19                                                San Diego, California 92101
20
                                                  Telephone: (619) 238-1333
                                                  Facsimile: (619) 238-5425
21
22                                                Trial Counsel for Plaintiffs and Proposed
                                                  Class
23                                                and Collective Members
24
25
26
27
28
                                               50
                 FIRST AMENDED COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
